DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 07/31/2019, where claims 1-7 are currently pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al., (US 20110242132 A1) (hereinafter Bailey).

claim 1, Bailey teaches a system for virtual tattoo design on a computing device, the system comprising: 
a processor (processor 12; ¶ [0017], fig. 1);
a displaying device coupled to the processor (display 18; ¶ [0017], fig. 1); and 
a memory to store instructions executable by the processor (“Embodiments of the invention may be represented as a software product stored in a machine-readable medium (also referred to as a computer-readable medium, a processor-readable medium, or a computer usable medium having a computer readable program code embodied therein).  The machine-readable medium may be…memory device (volatile or non-volatile)…The machine-readable medium may contain various sets of instructions, code sequences, configuration information, or other data, which, when executed, cause a processor to perform steps in a method according to an embodiment of the invention”; ¶ [0035]); 
wherein the processor is configured to:
run a first application adapted to assist designers with the virtual tattoo design, the first application is integrated with the computing device and comprising a plurality of design features from which the designers choose to modify a design into a final design (“Initially, after a user has initiated the tattoo management apparatus (step 100), the user is provided with a plurality of options on the display 18 including, but not limited to, previewing a tattoo on an individual's body (step 102), importing a tattoo (step 104) or editing a tattoo (step 106)”; ¶ [0020], fig. 2; “Turning to FIG. 5, if the user decides to edit perform modifications on the design, including but not limited to, scaling the design in order to change the size of the design, rotating the design to change the orientation of the design or change the opacity of the design”; ¶ [0030], fig. 5).

Referring to claim 2, Bailey further teaches the system of claim 1, wherein the plurality of design features comprising features to at least one of: save a design with one or more different formats to the computing device, save a design with one or more different formats to an external device coupled to the computing device, create a portfolio of designs based on two or more designs, create multiple designs based on one or more categories of designs, select one or more lines in a design for printing, create 3D designs based on two or more 2D designs, select a color pallet from a plurality of color pallets to color a design, select a brush style from a plurality of brush styles to brush a design, select line sizes from a plurality of line sizes for a design, select shades from a plurality of shades for shading a design, and send a design to an external device coupled to the computing device (“The user can then perform modifications on the design, including but not limited to, scaling the design in order to change the size of the design, 

Referring to claim 4, Bailey further teaches the system of claim 1, further comprising:
a plurality of external user devices in communication with the computing device (“the processor 12 and the databases are located on a remote server whereby the user, or tattoo artist, accesses the processor 12 via a webpage on a computer”; ¶ [0018].  The examiner notes the user and the tattoo artist can access the webpage from their respective computer, which are external to the remote server), each user external device comprising:
a processor;
a displaying device coupled to the processor; and 
a memory to store instructions executable by the processor (computer; ¶ [0018].  The examiner notes, a computer inherently includes a processor, display, and memory); 
wherein the processor is configured to provide a second application, the second application is integrated with each external user device and operable to: 
receive a design from the designer (“after a user has initiated the tattoo management apparatus (step 100), the user is provided with a plurality of options on the display 18 including, but not limited to, previewing a tattoo on an individual's body (step 102), importing a tattoo (step 104) or editing a tattoo (step 106)”; ¶ [0020], fig. 2; “Turning to FIGS. 3 and 3a, if the user decides to preview ; and
place the design on a photo of a user of the external user device (“After the design is selected, the processor retrieves the selected design from the tattoo database 14 (step 114), or simply retrieves the newly created design, and then places the design over the body image (step 116) creating a tattooed body image”; ¶ [0023]).

Referring to claim 5, Bailey further teaches the system of claim 1, further comprising a stencil printer in communication with the computing device, the stencil printer operable to receive a design from the computing device and print a copy of the design, wherein the printed design can be applied to a body of a user (“a printer 20 can also be communication with the processor 12”; ¶ [0017], fig. 1; “the apparatus can include the functionality to generate and print stencil ready artwork from tattoo artist drawings”; ¶ [0033]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey as applied to claim 1 above, and in view of Fuentes et al., (US 20160343174 A1) (hereinafter Fuentes).

Referring to claim 3, Bailey teaches a system for an individual or a tattoo artist to design and view a tattoo design on a body image of the individual, where the design can be printed as stencil.  However, Bailey does not explicitly teach an external device coupled to the…device, the external device comprising a pen, wherein the designer can use the pen to sketch a design on the external device.
Fuentes teaches an external device coupled to the…device, the external device comprising a pen, wherein the designer can use the pen to sketch a design on the external device (“FIG. 2A shows the input device 100 in more detail.  The input device comprises a surface 102 onto which a user may provide user input using a stylus 104”; ¶ [0050], fig. 2A; “The user, using the stylus 104 has drawn the 
Bailey and Fuentes are analogous art to the claimed invention because they are concerning with graphic manipulation interface (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Bailey and Fuentes before them to modify the tattoo previewing system of Bailey to incorporate the use of stylus as taught by Fuentes. One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Fuentes (¶ [0050]-[0053], [0063]-[0066], figs. 2A and 4A), because the use of stylus does not depend on the tattoo previewing system. That is the use of stylus performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to increase the ease of use for the tattoo artist by maintaining the old school technique of using a pen.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey as applied to claim 5 above, and in view of Walia et al., (US 20190239616 A1) (hereinafter Walia).

Referring to claim 6, Bailey teaches a system for an individual or a tattoo artist to design and view a tattoo design on a body image of the individual, where the design can  the printed copy is at least one of: a removable ink copy, and a coloring ink.
Walia teaches the printed copy is at least one of: a removable ink copy, and a coloring ink (“FIG. 2A-2C depict multiple views 210, 220, 230, 240, 250 of an example apparatus or user device 202 to paint or decorate physical targets of varying surface areas or curvature, in accordance with embodiments of the present disclosure”; ¶ [0042], figs. 2A-C; “The apparatus 202 can for example be operable to: print or decorate directly onto a fingernail or toenail, print or decorate onto an external material, for example a cloth type consumable, for example, for craft printing, print or decorate external material as a temporary sticker, print or decorate onto a body part as a sticker, tattoo or henna decoration”; ¶ [0044]; “The user device 402 may be any electronic device such as the devices described in conjunction with the user devices 102A-N in the example of FIG. 1”; ¶ [0077]; “the client devices 102A-N can include a painting apparatus, a nail painting apparatus, a decorating apparatus”; ¶ [0029], fig. 1; “The motor controller 420 is operable to control or move an applicator which applies the colors to print a design or art on a physical target”; ¶ [0082]).
Bailey and Walia are analogous art to the claimed invention because they are concerning with body decoration system (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bailey and Walia before them to substitute the painting apparatus as taught by Walia for the printer of Bailey. Because both Bailey and Walia teach methods of printing designs for body decoration, it would have been obvious to one skilled in the art to substitute one known element for the other 

Referring to claim 7, Bailey teaches a system for an individual or a tattoo artist to design and view a tattoo design on a body image of the individual, where the design can be printed as stencil.  However, Bailey does not explicitly teach the…printer is in wireless communication with the…device.
Walia teaches the…printer is in wireless communication with the…device (“The user device 402 may be any electronic device such as the devices described in conjunction with the user devices 102A-N in the example of FIG. 1”; ¶ [0077]; “the client devices 102A-N can include a painting apparatus, a nail painting apparatus, a decorating apparatus”; ¶ [0029], fig. 1; “the network interface 404 can be a networking device that enables the user device 402 to mediate data in a network with an entity that is external to the host server, through any known and/or convenient communications protocol supported by the host and the external entity.  The network interface 404 can include…a wireless network interface card”; ¶ [0081], fig. 4A).
Bailey and Walia are analogous art to the claimed invention because they are concerning with body decoration system (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bailey and Walia before them to substitute the wireless painting apparatus as taught by Walia for the printer of Bailey. Because both Bailey and Walia teach methods of printing designs for body decoration, it would have been obvious to one skilled in the art to substitute one known element for .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 8896621 (Sipher) – discloses an application for manipulating stencils for drawing, where the user can use a stylus to make changes to the stencils.
US 20180122138 (Piya) – discloses a collaborative system for designing graphical representation of a model, where stylus can be used as an input device.
US 20190264361 (Oden) – discloses a system that provides the ability for user to overlay graphics, e.g., graphical representation of clothing, onto image of a body of a person.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142